            Case 1:21-cr-00324-VM Document 9-3 Filed 05/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                v.
                                                                           21 Cr. 324 (VM)
 RICARDO ALEXANDER MUNGUIA,
 a/k/a/ “Ricardo Manguia,”                                                       ORDER

                       Defendant.



       This matter having come on to be heard on the motion of Audrey Strauss, United States

Attorney for the Southern District of New York, by Matthew J. King, Assistant United States

Attorney,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to Rule 46(f)

of the Federal Rules of Criminal Procedure:

       The     $100,000   personal   recognizance   bond   executed   by   defendant   Ricardo

Alexander Munguia and sureties Maria Munguia and Ricardo Munguia be and hereby is

FORFEITED.



SO ORDERED.

Dated: ___________________
       New York, New York




                                                    HONORABLE VICTOR MARRERO
                                                    UNITED STATES DISTRICT JUDGE
